                       Case 5:20-cv-05799-LHK Document 242 Filed 09/29/20 Page 1 of 8


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                   kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice forthcoming
                       505 Montgomery Street, Suite 2000                dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                          asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Maryum Jordan (Bar No. 325447)
                                                                         mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                 pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                        1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
               10          melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)             Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)              Additional counsel and representation
               12          tyce.walters@lw.com                      information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ PRIVILEGE
               21                   v.                              OBJECTIONS

               22      WILBUR L. ROSS, JR., et al.,                 Date:    TBD
                                                                    Time:    TBD
               23                                     Defendants.   Place:   Courtroom 8
                                                                    Judge:   Hon. Lucy H. Koh
               24

               25

               26

               27

               28

                                                                                        CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                 PLAINTIFFS’ PRIVILEGE OBJECTIONS
                        Case 5:20-cv-05799-LHK Document 242 Filed 09/29/20 Page 2 of 8


                   1          Pursuant to the Court’s September 29, 2020 Order Re: Defendants’ September 29

                   2   Privilege Log (ECF No. 236), Plaintiffs submit the following objections to Defendants’

                   3   assertions of privilege in their September 29 privilege log. To avoid duplication, Plaintiffs

                   4   incorporate their prior filings describing the scope of the attorney-client privilege, attorney work

                   5   product protection, and deliberate process privilege. (ECF Nos. 149 & 170).

                   6          Defendants’ privilege log (even as revised, per the Court’s Order) and declaration fail to

                   7   provide a sufficient basis to assess or uphold their assertions of privilege.

                   8          First, Defendants redact three documents on the basis of attorney client privilege and

                   9   attorney work product protection. To properly assert attorney-client privilege “[i]n the Ninth

               10      Circuit, a privilege log must identify ‘(a) the attorney and client involved, (b) the nature of the

               11      document, (c) all persons or entities shown on the document to have received or sent the

               12      document, (d) all persons or entities known to have been furnished the document or informed of

               13      its substance, and (e) the date the document was generated, prepared, or dated.’” Apple Inc. v.

               14      Samsung Electronics Co., Ltd., 306 F.R.D. 234, 237 (N.D. Cal. 2015) (quoting In re Grand Jury

               15      Investigation, 974 F.2d 1068, 1071 (9th Cir. 1992)).

               16             Defendants fail to provide the required information. Despite being ordered by the Court

               17      to provide the specific attorney names in order to satisfy Federal Rule of Civil Procedure

               18      26(b)(5)(A)(ii) (ECF No. 236), Defendants filed a revised log stating “individual attorney or

               19      attorneys unknown.” (ECF No. 240-1). Thus, in each case Defendants have provided no

               20      information regarding the author of the document, its recipients, or the attorneys involved.

               21      Moreover, the only description of the nature of the legal advice is the following bare-bones

               22      verbatim description for each of the three documents:

               23             Draft presentation reflecting confidential [sic] legal advice of the Department of
                              Commerece's [sic] Office of General Counsel prepared during the course of
               24             litigation regarding the Census Bureau's proposed options for completing
                              enumeration.
               25
                       ECF Nos. 232-1 & 240-1.
               26
                       The accompanying declaration states in a similarly conclusory fashion that the redacted
               27
                       sentences “express legal conclusions reached by DOC attorneys during the course of this
               28
                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         1                 PLAINTIFFS’ PRIVILEGE OBJECTIONS
                        Case 5:20-cv-05799-LHK Document 242 Filed 09/29/20 Page 3 of 8


                   1   litigation and contain confidential communications and professional legal advice from

                   2   Department attorneys that were sought out by their clients in the Census Bureau and the

                   3   Department in order to guide the Secretary’s decisionmaking process.” DiGiacomo Dec. ¶ 14.

                   4   These descriptions fail to sufficiently describe the nature of the documents or the context

                   5   necessary to assess whether legal advice was communicated. See, e.g., Hynix Semiconductor

                   6   Inc. v. Rambus Inc., 2008 WL 350641, at *3 (N.D. Cal. Feb. 2, 2008) (“A vague declaration that

                   7   states only that the document ‘reflects’ an attorney’s advice is insufficient to demonstrate that the

                   8   document should be found privileged.”); In re Application of Republic of Ecuador, 280 F.R.D.

                   9   506, 514 n.5 (N.D. Cal. 2012) (“these communications are not attorney-client privileged, as they

               10      contain no communication between client and attorney”), aff’d, Rep. of Ecuador v. Mackay, 742

               11      F.3d 360 (9th Cir. 2014).

               12             Defendants’ claim of work product protection is similarly insufficient. Defendants make

               13      a passing assertion that the redacted conclusions were reached “during the course of this

               14      litigation” (DiGiacomo Dec. ¶ 14), but to qualify under the work product doctrine the document

               15      must “have been prepared or obtained because of the prospect of litigation.” In re Grand Jury

               16      Subpoena (Mark Torf/Torf Envtl. Mgmt.), 357 F.3d 900, 907 (9th Cir. 2004).

               17             Second, Defendants assert that portions of an “[e]mail communication from Secretary

               18      Ross to his senior advisors at the Department of Commerce and the Census Bureau” are

               19      protected by the deliberative process privilege. While the declaration asserts that the redacted

               20      language is pre-decisional and deliberative, it does not explain why the privilege should not be

               21      overcome. See FTC v. Warner Comm’ns Inc., 742 F.2d 1156, 1161 (9th Cir. 1984). Defendants

               22      have produced little if any documentation of a reasonable and thoughtful administrative process

               23      leading to reaching the October 5 date. Nor do Defendants even attempt to point to other

               24      comparable evidence. N. Pacifica, LLC v. City of Pacifica, 274 F. Supp. 2d 1118, 1122 (N.D.

               25      Cal. 2003) (availability of comparable evidence from sources other than the government is

               26      “perhaps the most important factor in determining whether the deliberative process privilege

               27      should be overcome”). Any assertion of privilege is outweighed by Plaintiffs’ need for this

               28      information, which very well may demonstrate the arbitrariness of the Secretary’s decision.

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        2                 PLAINTIFFS’ PRIVILEGE OBJECTIONS
                        Case 5:20-cv-05799-LHK Document 242 Filed 09/29/20 Page 4 of 8


                   1   Dated: September 29, 2020              LATHAM & WATKINS LLP

                   2                                          By: /s/ Sadik Huseny
                                                                 Sadik Huseny
                   3
                                                              Steven M. Bauer (Bar No. 135067)
                   4                                          steven.bauer@lw.com
                                                              Sadik Huseny (Bar No. 224659)
                   5                                          sadik.huseny@lw.com
                                                              Amit Makker (Bar No. 280747)
                   6                                          amit.makker@lw.com
                                                              Shannon D. Lankenau (Bar. No. 294263)
                   7                                          shannon.lankenau@lw.com
                                                              LATHAM & WATKINS LLP
                   8                                          505 Montgomery Street, Suite 2000
                                                              San Francisco, CA 94111
                   9                                          Telephone: 415.391.0600
                                                              Facsimile: 415.395.8095
               10
                                                              Richard P. Bress (admitted pro hac vice)
               11                                             rick.bress@lw.com
                                                              Melissa Arbus Sherry (admitted pro hac vice)
               12                                             melissa.sherry@lw.com
                                                              Anne W. Robinson (admitted pro hac vice)
               13                                             anne.robinson@lw.com
                                                              Tyce R. Walters (admitted pro hac vice)
               14                                             tyce.walters@lw.com
                                                              Genevieve P. Hoffman (admitted pro hac vice)
               15                                             genevieve.hoffman@lw.com
                                                              Gemma Donofrio (admitted pro hac vice)
               16                                             gemma.donofrio@lw.com
                                                              LATHAM & WATKINS LLP
               17                                             555 Eleventh Street NW, Suite 1000
                                                              Washington, D.C. 20004
               18                                             Telephone: 202.637.2200
                                                              Facsimile: 202.637.2201
               19
                                                              Attorneys for Plaintiffs National Urban League;
               20                                             League of Women Voters; Black Alliance for
                                                              Just Immigration; Harris County, Texas; King
               21                                             County, Washington; City of San Jose,
                                                              California; Rodney Ellis; Adrian Garcia; and
               22                                             the NAACP
               23
                       Dated: September 29, 2020              By: /s/ Jon M. Greenbaum
               24                                             Kristen Clarke (pro hac vice forthcoming)
                                                              kclarke@lawyerscommittee.org
               25                                             Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               26                                             Ezra D. Rosenberg (admitted pro hac vice)
                                                              erosenberg@lawyerscommittee.org
               27                                             Dorian L. Spence (pro hac vice forthcoming)
                                                              dspence@lawyerscommittee.org
               28                                             Maryum Jordan (pro hac vice forthcoming)

                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            3                PLAINTIFFS’ PRIVILEGE OBJECTIONS
                       Case 5:20-cv-05799-LHK Document 242 Filed 09/29/20 Page 5 of 8


                   1                                         mjordan@lawyerscommittee.org
                                                             Ajay Saini (admitted pro hac vice)
                   2                                         asaini@lawyerscommitee.org
                                                             Pooja Chaudhuri (Bar No. 314847)
                   3                                         pchaudhuri@lawyerscommittee.org
                                                             LAWYERS’ COMMITTEE FOR CIVIL
                   4
                                                             RIGHTS UNDER LAW
                   5                                         1500 K Street NW, Suite 900
                                                             Washington, DC 20005
                   6                                         Telephone: 202.662.8600
                                                             Facsimile: 202.783.0857
                   7
                                                             Attorneys for Plaintiffs National Urban League;
                   8                                         City of San Jose, California; Harris County,
                                                             Texas; League of Women Voters; King County,
                   9                                         Washington; Black Alliance for Just
                                                             Immigration; Rodney Ellis; Adrian Garcia; the
               10                                            NAACP; and Navajo Nation
               11
                                                             Wendy R. Weiser (admitted pro hac vice)
               12                                            weiserw@brennan.law.nyu.edu
                                                             Thomas P. Wolf (admitted pro hac vice)
               13                                            wolf@brennan.law.nyu.edu
                                                             Kelly M. Percival (admitted pro hac vice)
               14                                            percivalk@brennan.law.nyu.edu
                                                             BRENNAN CENTER FOR JUSTICE
               15                                            120 Broadway, Suite 1750
                                                             New York, NY 10271
               16                                            Telephone: 646.292.8310
                                                             Facsimile: 212.463.7308
               17

               18                                            Attorneys for Plaintiffs National Urban League;
                                                             City of San Jose, California; Harris County,
               19                                            Texas; League of Women Voters; King County,
                                                             Washington; Black Alliance for Just
               20                                            Immigration; Rodney Ellis; Adrian Garcia; the
                                                             NAACP; and Navajo Nation
               21
                                                             Mark Rosenbaum (Bar No. 59940)
               22                                            mrosenbaum@publiccounsel.org
                                                             PUBLIC COUNSEL
               23                                            610 South Ardmore Avenue
               24                                            Los Angeles, California 90005
                                                             Telephone: 213.385.2977
               25                                            Facsimile: 213.385.9089

               26                                            Attorneys for Plaintiff City of San Jose

               27

               28

                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                           4                 PLAINTIFFS’ PRIVILEGE OBJECTIONS
                        Case 5:20-cv-05799-LHK Document 242 Filed 09/29/20 Page 6 of 8


                   1                                          Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
                   2                                          Jason Searle (pro hac vice forthcoming)
                                                              jasearle@nndoj.org
                   3                                          NAVAJO NATION DEPARTMENT OF
                                                              JUSTICE
                   4
                                                              P.O. Box 2010
                   5                                          Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
                   6
                                                              Attorneys for Navajo Nation
                   7
                       Dated: September 29, 2020              By: /s/ Danielle Goldstein
                   8                                          Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
                   9                                          Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               10                                             Danielle Goldstein (Bar No. 257486)
               11                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               12                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               13                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               14                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               15                                             Facsimile: 213.978.8312
               16                                             Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: September 29, 2020              By: /s/ Michael Mutalipassi
               18                                             Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
               19                                             Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
               20                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               21                                             Salinas, CA 93901
                                                              Telephone: 831.758.7256
               22                                             Facsimile: 831.758.7257
               23                                             Attorneys for Plaintiff City of Salinas
               24

               25

               26

               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            5                 PLAINTIFFS’ PRIVILEGE OBJECTIONS
                        Case 5:20-cv-05799-LHK Document 242 Filed 09/29/20 Page 7 of 8


                   1   Dated: September 29, 2020              By: /s/ Rafey S. Balabanian
                                                              Rafey S. Balabanian (Bar No. 315962)
                   2                                          rbalabanian@edelson.com
                                                              Lily E. Hough (Bar No. 315277)
                   3                                          lhough@edelson.com
                                                              EDELSON P.C.
                   4
                                                              123 Townsend Street, Suite 100
                   5                                          San Francisco, CA 94107
                                                              Telephone: 415.212.9300
                   6                                          Facsimile: 415.373.9435

                   7                                          Rebecca Hirsch (admitted pro hac vice)
                                                              rebecca.hirsch2@cityofchicago.org
                   8                                          CORPORATION COUNSEL FOR THE
                                                              CITY OF CHICAGO
                   9                                          Mark A. Flessner
                                                              Stephen J. Kane
               10                                             121 N. LaSalle Street, Room 600
               11                                             Chicago, IL 60602
                                                              Telephone: (312) 744-8143
               12                                             Facsimile: (312) 744-5185

               13                                             Attorneys for Plaintiff City of Chicago

               14
                       Dated: September 29, 2020              By: /s/ Donald R. Pongrace
               15                                             Donald R. Pongrace (admitted pro hac vice)
                                                              dpongrace@akingump.com
               16                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               17                                             2001 K St., N.W.
               18                                             Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
               19                                             Facsimile: 202-887-4288

               20                                             Dario J. Frommer (Bar No. 161248)
                                                              dfrommer@akingump.com
               21                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               22                                             1999 Avenue of the Stars, Suite 600
                                                              Los Angeles, CA 90067-6022
               23                                             Phone: 213.254.1270
                                                              Fax: 310.229.1001
               24
                                                              Attorneys for Plaintiff Gila River Indian
               25
                                                              Community
               26

               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            6                 PLAINTIFFS’ PRIVILEGE OBJECTIONS
                        Case 5:20-cv-05799-LHK Document 242 Filed 09/29/20 Page 8 of 8


                   1
                       Dated: September 29, 2020                         By: /s/ David I. Holtzman
                   2                                                     David I. Holtzman (Bar No. 299287)
                                                                         David.Holtzman@hklaw.com
                   3                                                     HOLLAND & KNIGHT LLP
                                                                         Daniel P. Kappes
                   4
                                                                         Jacqueline N. Harvey
                   5                                                     50 California Street, 28th Floor
                                                                         San Francisco, CA 94111
                   6                                                     Telephone: (415) 743-6970
                                                                         Fax: (415) 743-6910
                   7
                                                                         Attorneys for Plaintiff County of Los Angeles
                   8

                   9
                                                               ATTESTATION
               10
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               11
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               12

               13      in this filing.

               14
                       Dated: September 29, 2020                         LATHAM & WATKINS LLP
               15
                                                                         By: /s/ Sadik Huseny
               16                                                            Sadik Huseny
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       7                 PLAINTIFFS’ PRIVILEGE OBJECTIONS
